 1   WINDTBERG & ZDANCEWICZ, PLC
     Post Office Box 51826
 2   Phoenix, Arizona 85076
     Phone: (480) 584-5660
 3
     Fax: (480) 584-5958
 4   courtdocs@wzfirm.com
     Michael Zdancewicz - 12426
 5   Marc Windtberg - 24802
 6
     Attorneys for Capital One Auto Finance, a
 7   division of Capital One, N.A.

 8                            UNITED STATES BANKRUPTCY COURT

 9                                       DISTRICT OF ARIZONA

10   In re:                                            No. 4:16-bk-13570-SHG
11   Jason Edward Vanwormer and Theresa Marie          Chapter 13 Proceeding
12   Vanwormer,
                                                     CERTIFICATE OF NO OBJECTION TO
13                Debtors.                           MOTION FOR RELIEF FROM STAY
                                                     And
14                                                   NOTICE OF LODGING THE PROPOSED
     Capital One Auto Finance, a division of Capital
                                                     FORM OF ORDER
15   One, N.A.,

16                                                     Property Description:
                    Movant,
                                                       2016 Kia Soul VIN KNDJN2A26G7274726
     v.
17
18   Jason Edward Vanwormer and Theresa Marie
     Vanwormer,
19
                    Respondents.
20
              1.    I am an attorney with the law firm of Windtberg & Zdancewicz, PLC, which
21
     represents Movant in this action.
22
              2.    On November 19, 2018, I caused to be mailed true and correct copies of the
23
     following:
24
                    a. Notice of Motion for Relief from the Automatic Stay,
25
                    b. Motion for Relief from the Automatic Stay, and
26


     00308403-1                                  -1-
 1
                   c. Proposed Order Granting Motion for Relief from the Automatic Stay
 2
                       (collectively the “Pleadings”) to the persons and entities listed below:
 3
 4   Dianne C. Kerns                                  Daniel E. Garrison
     Chapter 13 Trustee                               Attorney at Law
 5   7320 North La Cholla #154 PMB 413                The Turnaround Team
     Tucson AZ 85741-2305                             1166 E. Warner Rd. Ste. 205
 6
                                                      Gilbert AZ 85296
 7   Jason Edward Vanwormer                           Theresa Marie Vanwormer
     9662 East Nido Avenue                            9662 East Nido Avenue
 8   Mesa AZ 85209                                    Mesa AZ 85209
     Jordyn M Vanwormer
 9   4079 E. Jasper Dr.
10   Gilbert AZ 85296

11
            3.     At least Eighteen (18) days have elapsed from when the Pleadings were mailed, and
12
     no objection has been received.
13
            4.     Notice is hereby given that the form of Order, a copy of which is attached hereto, is
14
     being lodged with the court.
15
            Dated: December 7, 2018.
16
                                                      WINDTBERG & ZDANCEWICZ, PLC
17
                                                      /s/ Michael Zdancewicz (#012426)
18                                                    Michael Zdancewicz
                                                      Marc Windtberg
19                                                    Post Office Box 51826
                                                      Phoenix, Arizona 85076
20                                                    Attorneys for Capital One Auto Finance, a
21                                                    division of Capital One, N.A.

22
23
     ///
24
25   ///

26   ///


     00308403-1                                 -2-
 1                                           Certificate of Service
            I certify that on December 7, 2018, a true and correct copy of the above and foregoing was
 2   served upon the following parties via electronic means as listed on the Court’s ECF noticing
     system, if available, otherwise by regular first-class mail:
 3
 4   Dianne C. Kerns                                 Daniel E. Garrison
     Chapter 13 Trustee                              Attorney at Law
 5   7320 North La Cholla #154 PMB 413               The Turnaround Team
     Tucson AZ 85741-2305                            1166 E. Warner Rd. Ste. 205
 6                                                   Gilbert AZ 85296
 7   Jason Edward Vanwormer                          Theresa Marie Vanwormer
     9662 East Nido Avenue                           9662 East Nido Avenue
 8   Mesa AZ 85209                                   Mesa AZ 85209
     Jordyn M Vanwormer
 9   4079 E. Jasper Dr.
     Gilbert AZ 85296
10
11                                       /s/ Michael Zdancewicz

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     00308403-1                                -3-
 1
 2
 3
 4
 5
 6
 7                              UNITED STATES BANKRUPTCY COURT
 8                                      DISTRICT OF ARIZONA
 9   In re:                                             No. 4:16-bk-13570-SHG
10
     Jason Edward Vanwormer and Theresa Marie           Chapter 13 Proceeding
11   Vanwormer,

12                   Debtors.                        ORDER GRANTING MOTION FOR
                                                     RELIEF FROM THE AUTOMATIC
13                                                   STAY
     Capital One Auto Finance, a division of Capital
14                                                   And
     One, N.A.,
                                                     ORDER GRANTING MOTION FOR
15                                                   RELIEF FROM THE CODEBTOR STAY
                  Movant,
16   v.
                                                     Property Description:
17   Jason Edward Vanwormer and Theresa Marie
                                                        2016 Kia Soul VIN KNDJN2A26G7274726
     Vanwormer,
18
                     Respondents.
19
20            Pursuant to the Motion for Relief from the Automatic Stay (the “Motion”) filed by Capital
21   One Auto Finance, a division of Capital One, N.A. (the “Creditor” or “Movant”) relating to the
22   Collateral described as 2016 Kia Soul VIN KNDJN2A26G7274726 (hereafter the “Collateral”)
23   having been duly noticed and there being no objection:
24            IT IS ORDERED terminating the automatic stay as to the Collateral.
25            IT IS ORDERED terminating the Codebtor stay as to the Collateral.
26


     00308412-1                                 -1-
 1
            IT IS FURTHER ORDERED that all stays, including without limitation, confirmation
 2
     orders, injunctions, restraining orders, and the automatic stays provided by 11 U.S.C. § 362 and §
 3
     524, and 1301 be vacated with respect to the Collateral, or modified to permit Creditor or its
 4
     agents, attorneys, employees, assignees and such other persons as the Court shall deem appropriate
 5
     to take any and all lawful actions to enforce its claim to and assert its ownership rights to the
 6
     Collateral under the subject Contract, and non-bankruptcy law, including without limitation the
 7
     rights (to declare all sums to be immediately due and payable) and to obtain possession of the
 8
     Collateral through any lawful action.
 9
            IT IS FURTHER ORDERED waiving the fourteen (14) day provision of Bankruptcy Rule
10
     4001(a)(3) that would stay the effectiveness of this Order.
11
            IT IS FURTHER ORDERED this Order is binding in the event this matter is converted to
12
     another proceeding under the Bankruptcy Code.
13
            IT IS FURTHER ORDERED Movant may file an amended proof of claim for any
14
     deficiency balance within thirty (30) days of disposition of the Collateral, or by the claims bar date,
15
     whichever is later.
16
                                          [Signed and dated above]
17
18
19
20
21
22
23
24
25
26


     00308412-1                                  -2-
